19-23649-rdd         Doc 1627          Filed 08/27/20 Entered 08/27/20 13:46:26               Main Document
                                                   Pg 1 of 1



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- --

In re: PURDUE PHARMA L.P., et al.,                                  Case No.:19-23649 (RDD)
                                                                    Chapter 11
                                                  Debtors           (Jointly Administered)



                  ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE


         Upon the motion of Paul S. Rothstein, P.A. to be admitted, pro hac vice, to represent Michael

Masiowski, putative class representative (the “Client”) in the above referenced cases, and upon the

movant’s certification that the movant is a member in good standing of the bar in the State of Florida, it

is hereby.



         ORDERED, that Paul S. Rothstein, P.A., is admitted to practice, pro hac vice, in the above
referenced cases to represent the Client in the United States Bankruptcy Court for the Southern District of
New York, provided that the filing fee has been paid.

Dated: August 27, 2020
       White Plains, New York
                                                           /s/Robert D. Drain
                                                           UNITED STATES BANKRUPTCY JUDGE
